Title: From Thomas Jefferson to John Laval, 12 June 1820
From: Jefferson, Thomas
To: Laval, John


Sir
Monticello
June 12. 20
Being engaged at this time in reading Euripides the possession of Potter’s translation is of much more importance now than at any future day. I must therefore relinquish the objection of price, and pray you to send me the copy you have, stated at 10.D. if well wrapped in strong paper, and each volume single, it will come safely by the mail, only observing an interval of 4. days between the transmission of the two volumes.I salute you with esteem and respect.
          Th: JeffersonP.S. the little Aeschylus was safely recieved.